PEPCO HOLDINGS, INC.
COMBINED EXECUTIVE RETIREMENT PLAN

          The Pepco Holdings, Inc. Combined Executive Retirement Plan is
intended to serve as an amended and restated nonqualified executive retirement
plan which represents in one plan document, a combination and merger of three
previously separate nonqualified executive retirement plans, specifically, the
Pepco Holdings, Inc. Supplemental Executive Retirement Plan, the Pepco Holdings,
Inc. Supplemental Benefit Plan and the Pepco Holdings, Inc. Executive
Performance Supplemental Retirement Plan (hereinafter sometimes collectively
referred to as the "Prior Plans").

          The separate benefit structure previously created under the former
Pepco Holdings, Inc. Supplemental Executive Retirement Plan is referred to
herein as the "Supplemental Executive Retirement Benefit Structure." The
separate benefit structure previously created under the former Pepco Holdings,
Inc. Supplemental Benefit Plan is referred to herein as the "Supplemental
Benefit Structure." The separate benefit structure previously created under the
former Pepco Holdings, Inc. Executive Performance Supplemental Retirement Plan
is referred to herein as the "Executive Performance Supplemental Retirement
Benefit Structure."

          The creation of this Plan as a mechanism to merge and centralize the
administration of the Prior Plans and the benefit structures thereunder is not
intended to constitute a material modification (as utilized in the context of
Section 409A of the Internal Revenue Code of 1984, as amended) to any of the
Prior Plans and this Plan shall be interpreted and administered in a manner
which is consistent with such intent.

I.         Definitions

          1.1       Applicable Executive Incentive Compensation Plan - The
principal annual incentive compensation plan in which the Participant
participates.

[image77.gif]

          1.2       Applicable Form of Benefit - The type of life annuity which
will be provided to a Participant receiving benefits under this Plan. The Plan
benefit to be paid to a Participant under this Plan shall be paid in the annuity
form elected by the Participant with respect to the Participant's benefits under
the Applicable Defined Benefit Pension Plan, except that the variable annuity
option under the General Retirement Plan is not an annuity form available for
payments of benefits under this Plan. If a Participant does elect the variable
annuity option under the General Retirement Plan, benefits under this Plan will
be paid in the form applicable to the component of the Participant's accrued
benefit under the General Retirement Plan which is not payable in the variable
annuity form.

          1.3       Applicable Defined Benefit Pension Plan - The principal
defined benefit pension plan of Pepco Holdings or one of its subsidiaries in
which the Participant participates. In the case of Participants who participate
in the General Retirement Plan, such term shall also include participation in
the Exempt Surviving Spouse Welfare Plan.

          1.4       Committee - The Compensation/Human Resources Committee of
the Board of Directors of the Company.

          1.5       Company - Pepco Holdings, Inc. or its successor.

          1.6       Eligible Executive - An executive who is described in
Section 2.1 of this Plan.

          1.7       Exempt Surviving Spouse Welfare Plan - The welfare plan by
the same name which was sponsored by Pepco prior to the Merger.

          1.8       General Retirement Plan - The defined benefit pension plan
by the same name which was sponsored by Pepco prior to the Merger.

          1.9       Participant - In the case of the Supplemental Executive
Retirement Benefit Structure and the Executive Performance Supplemental
Retirement Benefit Structure, an Eligible

-2-

[image77.gif]

Executive who has satisfied the conditions described in Section 2.1 and to whom
the provisions of Section 2.2 are not applicable. In the case of the
Supplemental Benefit Structure, an employee who has been so designated as
described in Section 2.1.

          1.10       Participation Agreement - The separate agreement with a
designated Participant which sets forth the constructive years of Benefit
Service which will be credited to the Participant for purposes of determining
benefits under the Supplemental Executive Retirement Benefit Structure.

          1.11       Plan - The Pepco Holdings, Inc. Combined Executive
Retirement Plan.

          Any term which is not defined in this section or any other section of
the Plan will have the same meaning as that term has under the Applicable
Defined Benefit Pension Plan.

II.        Eligibility and Participation

          2.1        Any employee of any Pepco Holdings subsidiary as designated
by the Chief Executive Officer of the Company (the Chief Executive Officer to be
designated by the Board) shall be eligible to participate in this Plan; however,
no employee shall be eligible to participate in the Executive Performance
Supplemental Retirement Benefit Structure of this Plan if the compensation used
to determine benefits for such employee under the Applicable Defined Benefit
Pension Plan in which the employee participates includes remuneration in excess
of such employee's basic rate of compensation.

          2.2        An employee shall cease to be a Participant in this Plan
and shall not be entitled to any benefits under the Executive Performance
Supplemental Retirement Benefit Structure or the Supplemental Executive
Retirement Benefit Structure if the employment of such employee is terminated
for any reason, other than death, before the later of (i) the date the employee
attains



-3-

[image77.gif]

age 59, or (ii) the date the employee first attains either his Early Retirement
Date or his Normal Retirement Date under the Applicable Defined Benefit Pension
Plan.

          2.3        In order to receive benefits under the Executive
Performance Supplemental Retirement Benefit Structure of the Plan, a Participant
(i) must not have incurred a forfeiture of benefits under Section 2.2 and (ii)
must have been an Eligible Executive within the twelve (12) months immediately
preceding his actual retirement under the Applicable Defined Benefit Pension
Plan, and either (a) have held such position for at least a five-year period, or
(b) have attained age 65.

III.      Retirement Benefits

          3.1(a)  Supplemental Executive Retirement Benefit Structure. This
Section 3.1(a) defines the amount of retirement income which will be paid to a
Participant (who terminated employment on or after attaining age 59 for any
reason other than death) under the Supplemental Retirement Benefit Structure to
supplement other pension benefits. The amount of retirement benefits payable
from this Plan under the Supplemental Retirement Benefit Structure in the
Applicable Form of Benefit shall be the difference, if any, between (i) the
amount of the benefits to which such Participant would be entitled under the
provisions of the Applicable Defined Benefit Pension Plan, the provisions of the
Executive Performance Supplemental Benefit Structure and the provisions of the
Supplemental Benefit Structure (expressed in the Applicable Form of Benefit) had
the number of such Participant's years of service used to calculate the benefits
under such Plan and such Benefit Structures been increased by the additional
years of constructive service set forth in such Participant's Participation
Agreement, and (ii) the amount of benefits, if any, to which such Participant is
otherwise entitled under the Applicable Defined Benefit Pension Plan, the
Executive Performance Supplemental Benefit Structure and the

-4-

[image77.gif]

Supplemental Benefit Structure. Notwithstanding the above, in no event will a
Participant be granted constructive years of service hereunder which would cause
the combination of his actual years of service credited under the Applicable
Defined Benefit Pension Plan and his constructive years of service granted
hereunder to exceed the lesser of (i) forty (40), or (ii) the number by which
the Participant's then current age exceeds twenty-five (25). To the extent that
a cost of living adjustment is made to the benefits payable under the Applicable
Defined Benefit Pension Plan, a comparable and proportionate adjustment will be
made to the benefits payable hereunder.

          3.1(b)  Executive Performance Supplemental Retirement Benefit
Structure. This Section 3.1(b) defines the amount of retirement income which
will be paid to a Participant under the Executive Performance Supplemental
Retirement Benefit Structure of this Plan to supplement other pension benefits.
The amount of retirement benefits payable under the Executive Performance
Supplemental Retirement Benefit Structure of this Plan in the Applicable Form of
Benefit shall be the difference, if any, between (i) the aggregate amount of the
benefits to which such Participant would be entitled under the provisions of the
Applicable Defined Benefit Pension Plan, the provisions of the Supplemental
Executive Retirement Benefit Structure and the provisions of the Supplemental
Benefit Structure (expressed in the Applicable Form of Benefit) (a) had the
amount of compensation used under the Applicable Defined Benefit Pension Plan to
calculate benefits (expressed on an annual basis) been increased by the average
of the three highest Awards made to such Participant (or such number of Awards
actually made to such Participant if less than three) under the Applicable
Executive Incentive Compensation Plan (without regard to any deferral of receipt
of an Award elected by such Participant) within the five consecutive years
immediately preceding the Participant's retirement under the Applicable Defined
Benefit Pension Plan, and (b)(1) had the amount of the benefits under such Plan
and

-5-

[image77.gif]

such Benefit Structures not been otherwise reduced due to the limitations
imposed by Section 415 of the Internal Revenue Code, (2) had any dollar
limitation under the Internal Revenue Code on the amount of compensation that
may be considered in determining benefits under such Plan and such Benefit
Structures not been imposed, and (3) had the deferred compensation earned by
such Participant which was excluded from the Participant's compensation base
used in determining retirement benefits under such Plan and such Benefit
Structures been included in such compensation base, and (ii) the amount of
benefits, if any, to which such Participant is otherwise entitled under the
Applicable Defined Benefit Pension Plan, the Supplemental Executive Retirement
Benefit Structure and the Supplemental Benefit Structure. To the extent that a
cost of living adjustment is made to benefits payable under the Applicable
Defined Benefit Pension Plan, a comparable and proportional adjustment will be
made to the benefits payable herein.

          3.1(c)  Supplemental Benefit Structure. This Section 3.1(c) defines
the amount of retirement income which will be paid to a Participant under the
Supplemental Benefit Structure to supplement other pension benefits. The amount
of retirement benefits payable under the Supplemental Benefit Structure of this
Plan in the Applicable Form of Benefit shall be the difference, if any, between
(i) the amount of the benefits to which such Participant would be entitled under
the provisions of the Applicable Defined Benefit Pension Plan and the Conectiv
Supplemental Executive Retirement Plan, if applicable (expressed in the
Applicable Form of Benefit) (1) had the amount of the benefits under such plan
not been otherwise reduced due to the limitations imposed by Section 415 of the
Internal Revenue Code, (2) had any dollar limitation under the Internal Revenue
Code on the amount of compensation that may be considered in determining
benefits under such plan not been imposed, and (3) had the deferred

-6-

[image77.gif]

compensation earned by such Participant which was excluded from the
Participant's compensation base used in determining retirement benefits under
such plan been included in such compensation base, and (ii) the amount of
benefits, if any, to which such Participant is otherwise entitled under the
Applicable Defined Benefit Pension Plan. To the extent that a cost of living
adjustment is made to the benefits payable under the Applicable Defined Benefit
Pension Plan, a comparable and proportionate adjustment will be made to the
benefits payable hereunder.

          A Participant's rights to a benefit under the Supplemental Benefit
Structure shall vest when the Participant otherwise would be vested under the
terms and conditions of the Applicable Defined Benefit Pension Plan.

          A Participant whose employment with the Company is terminated prior to
the attainment of a vested retirement benefit under the Applicable Defined
Benefit Pension Plan shall not be entitled to receive a benefit from the
Supplemental Benefit Structure of this Plan.

          For bookkeeping purposes only, the Company will establish and maintain
a Supplemental Benefit Account for each Participant which reflects the
Participant's currently accrued benefit under the Supplemental Benefit
Structure, expressed in the form of straight life annuity.

          The Company shall furnish each Participant with an annual statement,
as of December 31 of each year, showing the benefit under the Supplemental
Benefit Structure which the Participant is eligible to receive.

          3.2       The monthly benefit provided to a Participant under Section
3.1(a), Section 3.1(b) and Section 3.1(c) shall commence as of the first day of
the month on which such Participant begins receipt of retirement benefits under
the Applicable Defined Benefit Pension Plan and



-7-

[image77.gif]

shall continue for so long as benefits are payable to such Participant (or his
surviving spouse) under such Applicable Defined Benefit Pension Plan.
Notwithstanding the above, if an individual who then qualifies as a "specified
employee," as defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code,
incurs a separation from service for any reason other than death and becomes
entitled to a distribution from this Plan, as a result of such separation from
service, no distribution otherwise payable to such specified employee during the
first six (6) months after the date of such separation from service, shall be
paid to such specified employee until the date which is one day after the date
which is six (6) months after the date of such separation from service (or, if
earlier, the date of death of the specified employee).

          3.3        Death Benefits - This Section 3.3 defines the amount of
death benefits, if any, which will be paid to the surviving spouse of a
Participant who dies while employed by the Company.

                       (a)       In order to receive death benefits under the
Supplemental Executive Retirement Benefit Structure and the Executive
Performance Supplemental Retirement Benefit Structure, a surviving spouse must
have been legally married to the Participant for at least one (1) year prior to
the Participant's death and the sum of the Participant's actual years of service
used to calculate the benefits under the Applicable Defined Benefit Pension Plan
and constructive years of service granted under the Supplemental Executive
Retirement Benefit Structure must equal at least ten (10) years.

                       (b)       The amount of death benefits payable under the
Supplemental Executive Retirement Benefit Structure of this Plan shall be the
difference, if any, between (i) (a) the amount of the death benefits to which
such surviving spouse would have been entitled under the provisions of the
Applicable Defined Benefit Pension Plan, the provisions of the Executive

-8-

[image77.gif]

Performance Supplemental Retirement Benefit Structure and the Supplemental
Benefit Structure (expressed as a single life annuity) had the number of years
of service used to calculate the benefits under the Applicable Defined Benefit
Pension Plan been increased by the additional constructive years of service set
forth in such Participant's Participation Agreement, and (b) the amount of the
benefits to which such surviving spouse would otherwise be entitled under such
plans.

                       (c)       The amount of death benefits payable under the
Executive Performance Supplemental Retirement Benefit Structure shall be the
difference, if any, between (i) the amount for the death benefits to which such
surviving spouse would have been entitled under the provisions of the Applicable
Defined Benefit Pension Plan, the Supplemental Executive Retirement Benefit
Structure and the Supplemental Benefit Structure (expressed as a single life
annuity) (a) had the amount of the Participant's compensation used under the
Applicable Defined Benefit Pension Plan to calculate benefits (expressed on an
annual basis) under such Plan and such Benefit Structures been increased by the
average of the three highest Awards made to such Participant (or such number of
Awards actually made to such Participant if less than three) under the Executive
Incentive Compensation Plan (without regard to any deferral of receipt of an
Award elected by such Participant) within the five consecutive years immediately
preceding the Participant's retirement under the Applicable Defined Benefit
Pension Plan or death, as the case may be and (b)(1) had the amount of the
benefits under such Plan and such Benefit Structures not been otherwise reduced
due to the limitations imposed by Section 415 of the Internal Revenue Code, (2)
had any dollar limitation under the Internal Revenue Code on the amount of
compensation that may be considered in determining benefits under such Plan and
such Benefit Structures not been imposed, and (3) had the deferred compensation
earned by the Participant

-9-

[image77.gif]

which was excluded from the Participant's compensation base used in determining
retirement benefits under such Plan and such Benefit Structures been included in
such compensation base, and (ii) the amount of the benefits, if any, to which
the surviving spouse would otherwise be entitled under the Applicable Defined
Benefit Pension Plan, the Supplemental Executive Retirement Benefit Structure
and the Supplemental Benefit Structure.

                       (d)       With respect to death benefits payable under
the Supplemental Benefit Structure, except as provided in Section 1.2, above,
the terms of the Applicable Defined Benefit Pension Plan shall govern the timing
and form of payment of the Participant's Supplemental Benefit to the surviving
spouse upon the Participant's death. Payment of the Supplemental Benefit, if
any, to a Participant's surviving spouse (as that term is used under the
Applicable Defined Benefit Pension Plan) shall begin when benefits commence to
such surviving spouse under such plan and shall continue for so long as benefits
are payable to such surviving spouse under such plan.

          3.4       The monthly death benefit provided to a surviving spouse
under Sections 3.3 (b) and (c) shall commence as of the first day of the month
on which such surviving spouse begins receipt of death benefits under the
Applicable Defined Benefit Pension Plan and shall continue for so long as
benefits are payable to such surviving spouse under such plan.

          3.5       Loss of Benefits

                      (a)        Notwithstanding any other section of this Plan,
if a Participant is discharged by the Company because of misfeasance,
malfeasance, dishonesty, fraud, misappropriation of funds, or commission of a
felony, or if the Committee determines that the Participant has made a material
misrepresentation regarding the amount or nature of any pension,



-10-

[image77.gif]

retirement or deferred compensation benefits resulting from Participant's prior
employment, such Participant's rights to any benefit under this Plan shall be
forfeited.

                       (b)       If during his employment with the Company or
after the Participant has ceased to be employed by the Company, and after
providing him an opportunity to be heard, following 30 days written notice, sent
by registered mail, return receipt requested, the Committee finds that such
Participant has used or is using trade secrets or other confidential, secret or
proprietary information gained while in the employ of the Company in a manner
which is, or is likely to be detrimental to the best interests of the Company,
the Committee shall notify such Participant of such findings and stop all
current and future distributions of his interest hereunder. If within one year
of the date or such notice, it is determined by the Committee upon proof
submitted by such Participant that he has ceased to so use such information and
the Company's loss from such Participant's past and future improper use of such
information is likely to be insubstantial in proportion to the future loss of
his benefit hereunder, the Committee may reinstate him; and, if payment of his
retirement income has stopped, it shall be resumed. If he is not reinstated
within one year of such notice, the Committee shall cancel his interest
hereunder.

          3.6       Facility of Payment - If the Committee shall find that any
person to whom a benefit is payable is unable to care for his affairs because of
illness or accident, any payment due hereunder (unless a prior claim therefor
shall have been made by a duly appointed guardian, committee, or other legal
representative) may be paid to the spouse, a child, children, a parent, or a
brother or sister, or to any person deemed by the Company to have incurred
expense for such person otherwise entitled to payment. Any such payment shall be
a complete discharge of all liability under the Plan therefor.



-11-

[image77.gif]

          3.7       Payment of Benefits Upon Change in Control

          (a)   Notwithstanding any other provisions of the Plan except Section
3.5, if a Participant terminates employment before the later of (i) the date the
employee attains age 59, or (ii) the date the employee first attains either his
Early Retirement Date or his Normal Retirement Date under the Applicable Defined
Benefit Pension for any reason other than death following the occurrence of an
event described in subsection (b) of this Section 3.7, the entitlements of such
Participant under the Supplemental Executive Retirement Benefit Structure and
the Executive Performance Supplemental Retirement Benefit Structure of the Plan
shall be paid to him in a lump sum within thirty (30) days of the date of his
termination of employment. The amount of such lump sum payment shall be computed
in two steps. Under the first step, a calculation will be made of the monthly
annuity payments to which such Participant would otherwise have been entitled
under the provisions of Section 3.1(a) and Section 3.1(b) of the Plan based upon
(a) the service performed by the Participant through the date of such
termination of employment, plus (b) the additional years of constructive service
set forth in such Participant's Participation Agreement (hereinafter
collectively referred to as "Aggregate Service") under the assumptions that (i)
the Participant was scheduled to commence receipt of benefits under this Plan as
of the earliest date on which the Participant could receive benefits under the
Applicable Defined Benefit Pension Plan that were not subject to the early
retirement reduction factor described in Section 3.02(a) of such plan determined
as if such Participant's years of Vesting Service under the Applicable Defined
Benefit Pension Plan equaled his Aggregate Service and (ii) this Plan did not
contain any minimum age requirement as to eligibility for receipt of benefits.
Under the second step, such monthly annuity payments will be discounted to their
present value as of the date of the Participant's termination of employment
using the Pension Benefit Guaranty

-12-

[image77.gif]

Corporation's immediate payment interest rate in effect on the date of the
Participant's termination of employment plus one-half of one percent (1/2%).

          

(b)   The provisions of subsection (a) of this Section 3.7 shall apply in the
event that (i) any "person" (as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act")), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 35% or more of the combined voting power
of the Company's then outstanding securities; or (ii) during any period of
twelve (12) consecutive months (not including any period prior to the adoption
of this Plan), individuals who at the beginning of such period constitute the
Board of Directors of the Company and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i) or (iii) of this subsection (b))
whose election by the Board of Directors of the Company or nomination for
election by the Company's stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof or
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting

-13-
[image77.gif]

securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, the stockholders of the Company approve a plan of
complete liquidation of the Company, or the stockholders of the Company approve
an agreement for the sale or disposition by the Company of all or substantially
all the Company's assets.

IV.      Administration of the Plan

          

4.1       Administration - The Compensation/Human Resources Committee of the
Board of Directors shall administer the Plan.

                       

(a)       The Committee shall have the sole, exclusive authority to interpret
and construe the provisions of this Plan, to decide any disputes which may arise
with regard to the rights of employees under the terms of this Plan, to give
instructions and directions necessary hereunder and, in general, to direct the
administration of the Plan. All fees, salaries, and other costs incurred in
connection therewith shall be paid by the Company.

                       

(b)      The Committee shall keep or cause to be kept, records containing all
relevant data pertaining to Participants and their rights under this Plan, and
is charged with the primary duty of seeing that each Participant receives the
benefits to which he may be entitled under this Plan.

          

4.2       Accounts and Reports - The Company and its officers, employees and
directors or designees and the Committee shall be entitled to rely upon all
tables, valuations, certificates and reports furnished by any actuary selected
by the Committee; upon all certificates and reports made by any accountant
selected by the Committee; and upon all opinions given by any legal counsel
selected by the Committee; and the Company and its officers and directors or
designees and the Committee shall be fully protected in respect of any action
taken or suffered by them in good faith in reliance upon any tables, valuations,
certificates, reports, opinions, or other advice

-14-

[image77.gif]

furnished by any such actuary, accountant, or counsel; and all action so taken
or suffered shall be conclusive upon each of them and upon all Participants of
the Plan.

          

4.3       Expenses of Administration - All expenses shall be paid by the
Company.

          

4.4       Liability - The Company, the Board of Directors, the Committee,
officers and employees shall incur no liability for any action taken in good
faith in connection with the administration of this Plan. The Company may
provide all appropriate and necessary insurance to render the aforesaid harmless
from any and all liability incurred in their duties.

V.       Funding

          

5.1       Company Contributions - No assets of the Company shall be set aside or
earmarked or placed in trust or escrow for the benefit of any Participant to
fund the Company's obligations which may exist under the Plan; provided,
however, that the Company may establish a grantor trust to hold assets to secure
the Company's obligations to the Participants under this Plan if the
establishment of such a trust does not result in the Plan being 'funded' for
purposes of the Internal Revenue Code of 1986, as amended. The Company has
established a grantor trust (Trust 2 originally executed on May 1, 1995) to hold
assets to secure the Company's obligations to the Participants under the
Supplemental Benefit Structure and the Executive Performance Supplemental
Retirement Benefit Structure of this Plan in such a manner that the
establishment of such a trust does not result in the Plan being "funded" for
purposes of the Internal Revenue Code of 1986, as amended. Such trust initially
received a transfer of a Ten Thousand Dollars ($10,000). However, such trust
provides that the full present value of the benefits payable under such Benefit
Structures shall subsequently be contributed to the trust in the event the
Company fails to pay such benefits due hereunder in a timely manner. Except to
the extent provided through a grantor trust established under the provisions of
the preceding sentences, all payments

-15-

[image77.gif]

under this Plan shall be made out of the Company's general revenue and a
Participant's right to payments shall be solely that of an unsecured general
creditor of the Company.

          

5.2       Employee Contributions - No Participant shall be required or permitted
to make any contribution to the Plan.

VI.       Miscellaneous

          

6.1       Limitation of Responsibility - Neither the establishment of the Plan,
any modifications thereof, nor the payment of any benefits shall be construed as
giving to any Participant or other person any legal or equitable right against
the Company, (the Board of Directors, the Committee, or any officer or employee)
except as herein provided; and in no event shall the other terms of employment
of any employee be modified or in any way affected thereby.

          

6.2       Restrictions on Alienation and Assignment - Except as any of the
following provisions may be contrary to the law of any state having jurisdiction
in the premises, no Participant, or beneficiary shall have the right to assign
transfer, hypothecate, encumber, commute or anticipate his interest in any
payments under this Plan, and such payments shall not in any way be subject to
any legal process to levy upon or attach the same for payment of any claim
against any Participant, or beneficiary.

          

6.3       Failure to Claim Amounts Payable under the Plan - In the event that
any amount shall become payable hereunder to any person or, upon his death, to
his surviving spouse and if after written notice from the Committee mailed to
such person's last known address as shown in the Company's records, such person
or his personal representative shall not have presented himself to the Committee
within six months after mailing of such notice, the Committee may, but it is not
required to, determine that such person's interest in the Plan has terminated,
which

-16-

[image77.gif]

determination shall be conclusive upon all persons provided, however, in lieu of
the foregoing, the Committee may in its sole discretion apply to a court of
competent jurisdiction for direction as to the distribution of such amount.

          

6.4        Right of the Company to Dismiss or Demote Employees - Neither the
action of the Company in establishing this Plan nor any action taken by it under
any provisions of this Plan shall be construed as giving to any employee of the
Company the right to be retained in any specific position or in its employ in
general or any right to any retirement income or benefit or to any payment
whatsoever, except to the extent of the benefits which may be provided for by
the express provisions of this Plan. The Company expressly reserves the right at
any time, to dismiss, demote or reduce the compensation of any employee without
incurring any liability for any claim against itself for any payment whatsoever.

          

6.5        Amendment and Termination - Nothing in this Plan shall be deemed to
limit the Company's right, by resolution of the Board of Directors of the
Company, to amend, modify or terminate the Plan at any time and for any reason
except that no such amendment, modification or termination shall serve to
decrease the benefits set forth in a Participant's Participation Agreement,
other than by operation of Section 3.5 or by operation of an involuntary
termination of employment under the rights reserved to the Company in Section
6.4.

          

6.6        Laws to Govern - The provisions of this Plan shall be construed,
administered, and enforced according to the laws of the District of Columbia.

          

IN WITNESS WHEREOF, the Company has caused this Plan to be signed effective this
19th day of December, 2006.

ATTEST

POTOMAC ELECTRIC POWER COMPANY

By /s/ ELLEN S. ROGERS      
           Corporate Secretary

By /s/ D. R. WRAASE                                    
       Chief Executive Officer

-17-
[image77.gif]

